Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Aug. 12, 2021. Claims 1-10 and 15-16 are pending and currently examined. 

Election/Restrictions
The Examiner called Applicant’s Representative Domenick Prosdocimo on Jan. 7, 2022 for a telephone election of the following species:
A. One or one combination of types of surfactants for claim 2, i.e., one or one combination of anionic, cationic, zwitterionic and non-ionic surfactant;
B. One or one combination of specific surfactant compounds, relevant to the election in A, for claims 3 and 4; and
C. One or one combination of specific proteases recited in claim 5.
Applicant’s representative called on Jan. 12, 2022 to make the following provisional elections (all with traverse): Anionic surfactant for “A”, Fatty acid esters of polyhydroxy compounds (claim 3) and alkoxylated sorbitan fatty acid esters (claim 4) for “B”, and trypsin for “C”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over D’Hondt (US 2005/0112144 A1, published May 26, 2005).
These claims are drawn to a method for extracting hepatitis A virus (HAV) antigen from a cell culture, comprising:
a) providing at least one mammalian cell expressing a nucleic acid coding for a HAV antigen,
b) lysing the cell by contacting with at least one protease and at least one surfactant so that the protease and surfactant act on together for a sufficient period of time during lysis, and
c) collecting a lysate comprising the HAV antigen,
wherein the HAV antigen comprises at least one of a mature VP1, a mature VP2, a mature VP3 of HAV, or mixtures thereof.  
D’Hondt teaches an invention for the production of inactivated Hepatitis A virus substantially free of host cell contamination, the process comprising: a) culturing Hepatitis A virus and harvesting a Hepatitis A preparation; b) treating said Hepatitis A preparation with a protease; and thereafter c) separating intact virus from protease-digested material; d) inactivating said virus. Also described are vaccines comprising the 
D’Hondt teaches that Hepatitis A virus HM175 is cultured on MRC5 cells and the virus is harvested after Washing of the cell layer to remove Serum used in growth media. After freeze/thaw a detergent (Tween 20) is added to extract the virus from the cell debris. Cell debris is removed by filtration through a 0.22 um membrane. Filtrate is further Subjected to ultra-filtration. The resulting concentrate can eventually be clarified by centrifugation at 5-10,000xg for 1-2 hours. See e.g. [0056]. D’Hondt teaches that the concentrate containing the HAV virus is treated with purified trypsin. See e.g. [0058]. It teaches that after trypsin treatment the product can be processed without delay at ambient temperature on an ultrafiltration device in order to reduce the volume. See e.g. [0060]. D’Hondt teaches that HAV produced by the process can be inactivated by formaldehyde. See e.g. [0077-0079].  
Accordingly, D’Hondt teaches a process of extracting HAV from cultured cells comprising a step of treating cells with a surfactant/detergent (Tween 20), which facilitates cell lysis, and further treatment of concentrated/clarified cell lysate product containing HAV with a protease (trypsin) before subjecting the HAV-containing cell lysate product to further purification steps. However, D’Hondt is silent on if the two separated steps of surfactant treatment and protease treatment can be combined so that the protease and the surfactant act together for a sufficient period of time during lysing, as claimed.
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to modify the HAV purification of D’Hondt by combining the two 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/NIANXIANG ZOU/Primary Examiner, Art Unit 1648